


Exhibit 10.1

--------------------------------------------------------------------------------



248156/SB/WB
version date 05-06-2013




DEED OF SALE, PURCHASE AND DELIVERY
Achtseweg Noord 5 in Eindhoven




On the sixth of June two thousand and thirteen there appeared before me, Meester
Sven Jos Billet, civil-law notary of Eindhoven:
1.
Mrs Anne Wittebol, born in Sprang-Capelle on the twelfth of August nineteen
hundred and ninety-one, employed by the company limited by shares AKD N.V.,
whose registered office is situated in Rotterdam, at its establishment in 5657
DA Eindhoven, Flight Forum 1, hereby acting as attorney authorized in writing by
Mr Meester Coenraad Willem Houtman, born in Heerde on the seventeenth of
February nineteen hundred and sixty-three, employed by Poelmann Van den Broek
N.V., with the address (6511 TE) Nijmegen, St. Canisiussingel 19f, holder of a
Dutch identity card with number IR1FJJB19, valid until the twenty-fourth of
March two thousand and sixteen (the "Trustee"), when granting the power of
attorney acting as trustee of Daro Vastgoed B.V. in liquidation, a private
company with limited liability, whose registered office is situated in Arnhem,
with the address (6511 TE) Nijmegen, St. Canisiussingel 19f, entered in the
Commercial Register under number 09177562, according to a judgment of the
District Court of Arnhem dated the twenty-seventh of January two thousand and
twelve with insolvency number 12/98 F/rd;

(the "Beneficial Owner" and/or the "Vendor");
2.
Mrs Meester Maria Antonia Fransina Elisabeth van den Heuvel, born in Nijmegen on
the fourth of June nineteen hundred and eighty-seven, employed by the company
limited by shares AKD N.V., whose registered office is situated in Rotterdam, at
its establishment in 5657 DA Eindhoven, Flight Forum 1, in this connection
acting as attorney authorized in writing by Stichting Daro Vastgoed, a
foundation whose registered office is situated in Arnhem, with the address (6811
KB) Arnhem, Willemsplein 24 2, entered in the Commercial Register under number
28099141,

(the "Legal Owner");
3.
Mrs Meester Wieteke Willy Braat, born in Sint-Oedenrode on the twenty-fourth of
August nineteen hundred and eighty-one, employed by the company limited by
shares AKD N.V., whose registered office is situated in Rotterdam, at its
establishment in 5657 DA Eindhoven, Flight Forum 1, in this connection acting as
attorney authorized in writing by :

FEI Electron Optics B.V., a private company with limited liability, whose
registered office is situated in Eindhoven, with the address (5651 GG)
Eindhoven, Achtseweg Noord 5 (AAE building), entered in the Commercial Register
under number 17078574,
(the "Purchaser").
Vendor/Beneficial Owner, the Legal Owner and Purchaser hereinafter jointly
called : "Parties" and each separately: "Party".


The Parties stated:
Purchase Agreement
The Vendor hereby sells (the legal and beneficial ownership of) the registered
property to be described below to the Purchaser, who hereby purchases it from
the Vendor (the "Purchase Agreement").
The Purchaser knows and the Purchaser accepts that the Trustee is entering into
the Purchase Agreement in good faith, but that the Trustee cannot be deemed to
know the whole factual and legal situation of the registered property to be
described in more detail below. The Trustee has supplied the Purchaser with the
information desired by the latter. The supplied information does not pretend to
be a correct and/or complete representation of the actual situation. The legal
and/or factual interpretation and assessment of the information supplied is for
account and at the risk of the Purchaser. The Trustee has fulfilled its
obligation to provide information.
Description of registered property
The commercial premises with cleanrooms, site, parking places, surrounding
grounds and further appurtenances, erected and located at Achtseweg Noord 5 in
(5651 GG) Eindhoven, entered in the land register as municipality of Woensel
section A number 4318, measuring six hectares forty-four ares and twenty-three
centiares (06ha44a23ca) (the "Property Sold").
Mode of acquisition of legal ownership
(The legal ownership of ) the Property Sold was acquired by the Legal Owner
(called Stichting WaardeVastgoed Holland VI at the time) by the registration, at
the office of the Service for Land Registration and the Public Registers in (the
"Public Registers") in Eindhoven at the time on the first of April two thousand
and four in Mortgage register 4 part 40165 number 133, of a copy of a deed of
delivery with reservation of beneficial ownership, comprising exclusion of any
possibility of dissolution or annulment of the delivery, executed on the
thirty-first of March two thousand and four before Meester J.F. Verlinden,
civil-law notary of Eindhoven at the time.




--------------------------------------------------------------------------------




Modes of acquisition of beneficial ownership
1.
According to the above-mentioned mode of acquisition (part 40165 number 133)
Daro Vastgoed Beheer B.V. (called WaardeVastGoed Beheer VI B.V. at the time),
whose registered office is situated in Arnhem, with the address (6811 AA)
Arnhem, Jansbuitensingel 5, entered in the Commercial Register under number
28100325, on that occasion acting as managing partner of Daro Vastgoed C.V.
(called WaardeVastGoed Holland VI C.V. at the time), a limited partnership,
established in Arnhem, with the address (6811 AA) Arnhem, Jansbuitensingel 5,
entered in the Commercial Register under number 28100681, reserved the
beneficial ownership van het Property Sold.

2.
Subsequently the said Daro Vastgoed Beheer B.V. (called WaardeVastGoed Beheer VI
B.V. at the time), on that occasion acting as managing partner of the said Daro
Vastgoed C.V. (called WaardeVastGoed Holland VI C.V. at the time) sold and
delivered to the Vendor (called Daro Vastgoed B.V. at the time) the beneficial
ownership of the Property Sold, according to a deed of transfer of beneficial
ownership, comprising discharge for payment of the purchase price, waiver of the
right to claim dissolution of that agreement on the strength of the provisions
in section 6:265 of the Civil Code and mention that the provisions in section
2:204c of the Civil Code did not apply, executed on the twenty-eighth of
December two thousand and seven before Meester L.A.M. Teunissen, civil-law
notary of Arnhem, of which deed a copy was entered in the Public Registers on
the thirty-first of December two thousand and seven in Mortgage register 3 part
55143 number 74.

In the said deed of transfer of beneficial ownership (part 55143 number 74)
inter alia the following has been included, reading verbatim as follows:
Transfer of legal title to the Property Sold.
Article 14.
1.
If the Purchaser wishes to have the legal title to the Property Sold transferred
to itself or a third party/third parties to be designated by the Purchaser, the
Foundation shall be obliged at the time desired by the Purchaser, without
payment of any further consideration, to co-operate in the transfer of the legal
title of the Sold Property to the Purchaser or the third party/third parties to
be designated by the Purchaser.

2.
In the deed of transfer whereby the legal title of the Property Sold is
transferred by the Foundation to the Purchaser:

-
there shall be no deviation from the matters agreed between the Party and the
Foundation in this deed;

-
the Foundation and the Purchaser shall waive the right to dissolve the in that
formulated agreement of transfer on the strength of the provisions in section
6:265 of the Civil Code;

-
only those provisions will be included that are strictly necessary to effect the
transfer of the legal title of the Sold Property by the Foundation to the
Purchaser.

3.
The Foundation shall be obliged by means of the deed of transfer to furnish the
legal title of the Property Sold that:

a.
is unconditional and not susceptible of dissolution or annulment; and

b.
is free of:

-
restricted rights or their registrations, other than:

-
the mortgage right referred to in article 18 (1) ;

-
a restricted right already existing and known to the Purchaser;

-
any easement unknown to the Foundation and not created by entry in the Public
Registers; and

-
a restricted right established with use of the power of attorney referred to in
article 16;

-
attachments.

Purchase price/discharge/payment
The purchase price of the Property Sold amounts to twenty-four million three
hundred and twenty-five thousand euros (EUR 24,325,000.00), to be increased by
the transfer tax payable and further costs of the purchaser.
The purchase price of the Property Sold and all other amounts payable according
to the completion statement have been paid by the Purchaser into my, the
civil-law notary's, special account. For any part thereof that is due to the
Vendor, the Vendor hereby grants the Purchaser discharge.
Payment of anything that is due to the Vendor according to the completion
statement handed to the Vendor shall be made in accordance with the provisions
in section 7:26(3) of the Civil Code as soon as, after presentation of a copy of
this deed to the Public Registers, it has appeared to me, civil-law notary, from
inquiries at the Public Registers, that at the time of presentation of the copy
of this deed the Property Sold was not burdened with entries that were unknown
to me, civil-law notary, at the time of the signing of this deed.
Costs
All costs of the transfer, including the notarial charges (fee), the transfer
tax and the land registry costs shall be for account of the Purchaser.
Transfer
For the performance of the Purchase Agreement the Vendor hereby supplies the
beneficial ownership of the Sold Property to the Purchaser, who hereby accepts
it from the Vendor and the Legal Owner hereby transfers - for the execution of
the provisions in article 14 cited above under the heading of "Modes of
acquisition of beneficial ownership" - the legal ownership of the Sold Property
to the Purchaser, who hereby accepts it from the Legal Owner, so that after the
entry of a copy of the relevant deed in the Mortgage register 4 of the Public
Registers, the Purchaser is entitled to the full ownership of the Property Sold.




--------------------------------------------------------------------------------




Provisions
In connection with this sale, purchase and transfer furthermore the following
has been agreed between the Vendor and Purchaser :
ARTICLE 1. CONDITION AND USE OF THE Property Sold
1.1
The Property Sold shall be transferred to the Purchaser in the condition that it
is in now, with all corresponding rights and claims, visible and invisible
defects, dominant easements and qualitative rights, free of mortgages,
attachments and their registrations.

The Purchaser accepts the Property Sold in the condition it is in now, without
any obligation of the Trustee for any indemnity of visible, invisible or hidden
defects and/or damage of the Property Sold.
The Purchaser explicitly accepts all servient easements, special burdens and/or
restrictions, separate real rights, perpetual clauses, and qualitative
obligations that rest on the Property Sold, with observance of the provisions in
article 8.
1.2
The Purchaser intends to use the Property Sold as commercial premises.

The Purchaser has already been using the Property Sold for a considerable time
on the basis of the lease concluded between (a legal predecessor of) the Legal
Owner and the Purchaser and is therefore familiar with the present actual
condition of the Property Sold.
In so far as the Purchaser intends to use the Property Sold in deviation from
the normal actual use or from the Vendor's use, the Purchaser must take care of
the necessary permits, exemptions and the like itself and at its own expense and
risk.
The Purchaser has acquainted itself with the current zoning plan and other
regulations and also published proposals to amend them before the relevant
government bodies.
1.3
The Purchaser may, by analogy with the provisions in section 7:19 of the Civil
Code, not rely on the assertion that the Property Sold is subject to a charge or
restriction that should not have been resting on it or that the Property Sold
does not comply with the Purchase Agreement. Nor does the Trustee guarantee the
absence of material defects in or to the Property Sold, also including any
pollution of the soil, otherwise than formulated in this deed.

1.4
The Trustee has never used the Property Sold and for that reason is not familiar
with - and cannot make any statement about - the condition that the Property
Sold is in and the use that can be made of it by the Purchaser. The Purchaser
accepts the above. The Trustee therefore accepts no liability in respect of the
Property Sold to be sold and transferred by virtue of this deed. The Purchaser
explicitly indemnifies the Trustee on the subject. The Purchaser shall be deemed
to have conducted its own investigation into all qualities of the Sold Property
that are relevant to the Purchaser. If the Purchaser has omitted such an
investigation, it knowingly and unreservedly accepts the corresponding risks.
The Purchaser shall never have any claim on the subject in respect of the
Trustee.

The Trustee shall also therefore give no guarantee whatsoever, not even in cases
for which a guarantee is customarily given, other than formulated in this deed.
ARTICLE 2. LEGAL STATUS OF THE PROPERTY SOLD
The Vendor guarantees that the Purchaser will be supplied with a right of
(beneficial or legal) ownership that is not encumbered with attachments and/or
mortgages or their registrations.
ARTICLE 3. ACTUAL CONDITION OF THE PROPERTY SOLD
3.1
The Property Sold will be transferred and accepted in the actual condition in
which it is now, with observance of the provisions in article 1.

The lease between the Legal Owner and the Purchaser has been dissolved with
effect from this day and the current rent and deposits (if any) have been
settled. The parties have agreed that with effect from the first of April two
thousand and thirteen the Purchaser shall owe no more rent to the Legal Owner,
Vendor or to the private company with limited liability SNS Property Finance
B.V. on the strength of the management clause invoked by it as mortgagee; after
payment of the above-mentioned purchase price the Purchaser shall be given final
discharge for payment of the above-mentioned rent.
3.2
Any difference between the actual and stated size of the Property Sold shall
give none of the Parties any right.

ARTICLE 4. ENVIRONMENTAL PROVISIONS
4.1
The Purchaser knows that by/by order of the Vendor no examination has been made
into the pollution in the Property Sold. The Vendor does not consider it
impossible that the soil of the Property Sold has been polluted to a greater or
lesser extent. The risk that the soil of the Property Sold has been polluted
shall be entirely for account of the Purchaser and shall never be a reason for
dissolution of the Purchase Agreement, for payment of any compensation or for
any set-off or reduction of the purchase price.

By order of the Purchaser is the private company with limited liability RPS
advies- and ingenieursbureau B.V., whose registered office is situated in Delft,
with the address (2628 XG) Delft, Elektronicaweg 2, entered in the Commercial
Register under number 24161143, conducted an exploratory examination in
connection with soil and the ground water of the Property Sold.
Following this examination a report was drafted, dated the first of March two
thousand and thirteen with project number NC13180200/01. The Purchaser has
received the said report and its contents are sufficiently known to the
Purchaser, so that it desires no further designation or description thereof in
this deed.




--------------------------------------------------------------------------------




4.2
The Purchaser hereby explicitly waives any action against the Trustee with
regard to any soil pollution and/or the presence of asbestos and/or
asbestos-containing materials and/or other chemical products, including any
action for the compensation of damage for any reason whatsoever that the
Purchaser should suffer as a result of remediation measures whether or not on
behalf of the authorities.

ARTICLE 5. FACTUAL TRANSFER/ INCOME AND EXPENDITURE/RISK
The actual transfer (delivery) of the Property Sold shall be made today,
immediately after the signing of this deed. From the time of delivery the income
shall benefit the Purchaser and the expenditure shall be for his account.
With effect from the time of delivery the Property Sold shall be at the expense
and risk of the Purchaser.
ARTICLE 6. TRANSFER OF CLAIMS
The Vendor shall transfer, in so far as possible, to the Purchaser all the
claims that the Vendor is or will be able to enforce in respect of the Property
Sold or a part therein/thereof in respect of third parties, including
builder(s), (sub)contractor(s), installer(s), architect(s) and supplier(s), such
as for work done or with regard to damage caused to the Property Sold, and also
the rights from premium arrangements, guarantee arrangements and guarantee
certificates, without the Vendor being obliged to provide any indemnity.
The Vendor undertakes to provide the Purchaser with the relevant particulars
known to him and hereby authorities the Purchaser, in so far as necessary, to
have this transfer of claims communicated in accordance with the statutory
provisions at the Purchaser's expense.
ARTICLE 7. RESOLUTIVE CONDITION/WAIVER OF DISSOLUTION
7.1
All resolutive conditions that have been agreed in (possible) further agreements
that relate to the purchase have now expired and are hereby cancelled entirely.

None of the Parties can therefore now rely on a resolutive condition anymore
with regard to this sale/purchase and transfer.
7.2
The Parties waive the right to claim dissolution of the Purchaser Agreement on
any ground whatsoever.

ARTICLE 8. EXISTING SPECIAL BURDENS AND RESTRICTIONS/SPECIAL OBLIGATIONS
For existing easements, qualitative obligations, restricted rights (also those
referred to in the Public Works (Removal of Impediments in Private Law) Act)
and/or other special burdens and/or restrictions with regard to the Property
Sold, reference is hereby made to what is mentioned in the said deed of transfer
of beneficial ownership (part 55143 number 74), in which the following is
present, reading verbatim:
Special charges and restrictions.
Article 6.
et cetera
2.
The Purchaser is familiar with the provisions present in:

the deed of transfer executed on the fourth of November nineteen hundred and
ninety-seven before the deputy of Meester M.A.J.C.M. van Agt, civil-law notary
of Rotterdam, of which deed a copy was entered in the Public Registers in
Eindhoven on the fifth of November nineteen hundred and ninety-seven in Mortgage
register 4, part 13239, number 23, reading verbatim as follows:
"Soil condition.
Article 8.
1.
The Parties are familiar with the report drawn up by DHV (Zuid-Nederland) dated
the twenty-first of October nineteen hundred and ninety-seven concerning the
examination performed whether the soil and/or the groundwater that is part of
the property sold is polluted, of which report the purchaser has received a
copy.

2.
The Purchaser shall be empowered to submit the reports referred to under 1 for
assessment to an environmental expert to be designated by the Purchaser.

3.
If it appears from the prepared report under 1 or the report prepared by the
environmental expert to be designated under 2 that a supplementary soil
examination is considered desirable, the Vendor shall have a supplementary soil
examination made at its expense.

4.
On the strength of the report mentioned under 1 and, if applicable, on the
strength of the report referred to under 3 a remediation report shall be drawn
up by order and at the expense of the Vendor, which report shall require the
agreement of the competent authority.

5.
By order and at the expense and risk of the vendor the soil and/or the
groundwater that is/are part of the property sold shall be remediated in
accordance with the contents of the remediation report referred to under 4, in
consultation with the purchaser, in phases in so far as possible from an angle
of remediation technology, unless the parties agree in writing on a different
scheme - in conformity with the above -with regard to the costs relating to the
remediation (buy-off scheme).

6.
After the remediation referred to under 5 has been performed to the satisfaction
of the competent authority or otherwise an arrangement as referred to therein
has been agreed, the purchaser shall never bring a claim against the vendor for
payment of any compensation in any form whatsoever, if it should appear that the
soil and/or groundwater that is/are part of the property sold is/are polluted
more or differently than mentioned in the above-mentioned reports and the
purchaser shall indemnify the vendor from claims of third parties relating
thereto.

The provisions in this number 6 shall pass to the purchaser's legal successors.




--------------------------------------------------------------------------------




In every transfer or transmission - in full or in part - of the property sold
the provisions in this number shall nevertheless be explicitly imposed on the
acquirer for the benefit of the vendor and accepted on behalf of the vendor."
And furthermore:
"CREATION OF EASEMENTS
At the time of the purchase it was agreed between the parties that easements
will be established as described below. For the performance thereof the
following easements are hereby established and accepted:
For the benefit of and against the property sold and the part of the land
registry plot remaining the vendor's property municipality of Woensel section A
number 4183 - reciprocally - the easements are hereby established comprising the
right to have, keep, maintain (including renewal) and use of cables and lines
for the benefit of gas, water and electricity, security, signaling and control
cables and also datanet lines, present in both premises, all this as indicated
in the drawings attached to this deed numbers TK 002, TK 003 and TK 004. The
high-voltage ring (present in the AAE building) with the transformer station is
part of the property sold.
The owners of the two premises are obliged to render their co-operation to the
maintenance and/or renewal (and giving orders for the purpose) of the said
cables and lines, and also to give the persons designated for the purpose the
opportunity to perform the necessary operations on the above-mentioned
facilities and to grant access for the purpose to the two sites.
The illumination of the grounds of the two sites will be separated with regard
to the energy consumption by and at the expense of the purchaser as soon as the
vendor and/or purchaser deem(s) this desirable, so that each of the sites will
be charged separately for the energy consumption or the illumination of the
grounds.
Furthermore, owing to the fact that the main connection is located in the
adjacent site that remains with the vendor, the vendor shall maintain the onward
supply of energy and operating materials. Any change in this situation shall be
made in consultation among the purchaser, vendor and tenant(s). If this
situation is changed on the initiative of the vendor or on the instruction of
the energy supplier, the costs involved in the change shall be for account of
the vendor."
And furthermore:
"FUTURE BUILDING RIGHT
The vendor has entered into an agreement with NV Regionaal Distributiebedrijf
PNEM Zuid-Oost in Helmond, hereinafter called: PNEM, in which the vendor has
given the last-mentioned company the undertaking to create a building right for
the benefit of the last-mentioned company, comprising the right to install, use,
replace, maintain, inspect, remove and move electricity cables in the property
sold. A copy of the relevant agreement will be attached to this deed. The
purchaser gives the vendor the undertaking to perform this agreement also for
the benefit of PNEM - which may derive rights within that framework direct from
this deed because this is accepted by the vendor for and on behalf of PNEM. The
vendor hereby indemnifies the purchaser from any costs charged to the purchaser
in connection with the performance of the said agreement."
3.
In so far as the provisions referred to in paragraph 2 of this article contain
obligations, burdens and/or restrictions that the vendor is obliged to impose on
the Purchaser, those obligations, burdens and/or restrictions are hereby imposed
on the Purchaser.

The Purchaser has explicitly accepted the obligations, burdens and/or
restrictions present in the provisions referred to in paragraph 2 of this
article.
In so far as those provisions comprise rights that must be stipulated for the
benefit of a third party/third parties, those rights are hereby explicitly
stipulated by the Vendor and accepted by the Vendor for the benefit of that
third part/ those third parties.
In so far as the above-mentioned provisions contain any obligations that the
Vendor is obliged to impose on the Purchaser, he hereby does this and all this
is hereby accepted by the Purchaser.
In so far as those provisions concern rights that have been stipulated for the
benefit of a third party/third parties, those rights are hereby also accepted
for the benefit of that third party/those third parties by the Vendor,
voluntarily looking after the interest of that third party/those third parties.
ARTICLE 9. RESTRICTIONS UNDER PUBLIC LAW
9.1
According to an extract from the land register of this day no restrictions under
public law have been entered in the municipal register of restrictions and the
land register with regard to the Property Sold.

9.2
The Purchaser states that he is aware of the fact that on the strength of the
Disclosure of Impediments under Public Law Act the government bodies have four
days' time for a proper update of the Public Registers. In the case of plot
changes government bodies have four weeks' time for a proper update of the
municipal registration of restrictions.

FINAL STATEMENTS
Permission from examining magistrate
The written permission from the examining magistrate to enter into (and perform)
the Purchase Agreement is evidenced by a letter dated the fifth of June two
thousand and thirteen with reference F05/12/98, of which a copy will be attached
to this deed.
Transfer tax/turnover tax




--------------------------------------------------------------------------------




For the transfer of the Property Sold no turnover tax is payable so that only
transfer tax is payable in that respect.
Energy performance certificate
The parties have agreed that no energy performance certificate or equivalent
document, as referred to in the Decree on the energy performance of buildings,
will be submitted by the Vendor to the Purchaser.
Power of attorney for cancellation of mortgage
The Purchaser gives power of attorney to each of the employees of the civil-law
notaries of AKD N.V., a company limited by shares, whose registered office is
situated in Rotterdam, also having its office in Eindhoven, to co-operate on its
behalf, if necessary, in the waiver of mortgage rights established before this
day on the Property Sold.
Choice of domicile
For the performance of all fiscal consequences of this agreement domicile is
chosen at the office of the keeper of this deed, now at the address: Flight
Forum 1 in (5657 DA) Eindhoven.
Powers of attorney
The powers of attorney of the Legal owner, of the Vendor and of the Purchaser
are evidenced by three (3) private powers of attorney, (copies of) which will be
attached to this deed.
End
The appearers are known to me, civil-law notary.
This deed was executed in Eindhoven on the date as mentioned at the beginning of
this deed.
After the gist of this deed had been stated and an explanation thereof had been
given and after I, civil-law notary, had pointed out the consequences of the
contents of this deed for the parties, the appearers unanimously stated that
they had taken note of the contents of this deed after having been given an
opportunity to do so in good time, that they agreed to the contents of the deed
and did not want it to be read out in full.
Immediately after having been read out in part, this deed was signed by the
appearers and me, civil-law notary, at eleven o'clock
(followed by signature)


ISSUED AS A TRUE COPY


[stamp:]
Meester S.J. Billet
Civil-law notary of Eindhoven


[signed] illegible




